Citation Nr: 1442948	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-23 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment for improved death pension benefits.


REPRESENTATION

The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her family (son and daughter)


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966; the appellant was the Veteran's legally recognized common-law wife.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office's (RO) Committee on Waivers and Compromises (Committee), of Philadelphia, Pennsylvania, which denied waiver of overpayment.  

Following the perfection of her appeal, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing was prepared and has been included in the claims folder for review.   

Regarding the duty to assist, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can proceed with the processing the appellant's claim. 


FINDINGS OF FACT

1.  Following the Veteran's death, the appellant was awarded an improved death pension, effective September 1, 2000.  

2.  The RO notified the appellant of the award; the notification letter was sent to the appellant at her home in [redacted], South Carolina.  

3.  The appellant was sent a letter in February 2005 notifying her that an overpayment had been created.  

4.  The appellant received a letter from the VA's Debt Management Center (DMC) in December 2006 stating that an overpayment in the amount of $28,350.00 (US dollars) had been created and that the appellant had a right to request a waiver of overpayment within 180 days.

5.  On July 30, 2008, the RO received notification from the appellant that she intended to request a waiver of indebtedness.  Such a request was received nineteen months after the appellant was informed of the actual amount that needed to be recouped by the government and that she could apply for a waiver of recovery of the debt.

6.  None of the letters or notices sent to the appellant were returned to the VA as being undeliverable (except for the statement of the case, which was initially sent to the wrong address but this was thereafter corrected). 

 
CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of improved death pension benefits was not filed by the appellant.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2013) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant expresses disagreement with having to repay an overpayment of benefits.  Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Notwithstanding the requirements of the VCAA, the Board observes that the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq. (West 2002 & Supp. 2013), are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).

The appellant's common-law husband, the Veteran, served on active duty from November 1964 to October 1966.  Nearly thirty years after his discharge from service, he passed away in July 1996.  The appellant was noted on the Veteran's Certificate of Death as his next-of-kin.  Approximately four years later, the appellant, who was the Veteran's common law wife, applied for VA death pension benefits.  This occurred in August of 2000.  Upon review of the appellant's claim for benefits, the VA subsequently granted to the appellant an improved death pension effective September 1, 2000.  

Shortly thereafter, the appellant informed the VA that the payments she was receiving from the Social Security Administration (SSA) in the form of Supplemental Security Income (SSI) was being reduced from $512.00 (US dollars) to $28.00 (US dollars).  The RO informed the appellant that the SSI amount was not considered as income with respect to monies she was receiving from VA and, as such, would not affect her improved death pension benefits.  

Approximately four years later, in November 2004, the VA discovered, after running an SSA income match program, that the appellant was receiving $778.20 (US dollars) per month in Social Security disability (SSD) payments.  It was further uncovered that the appellant had been awarded SSD benefits during the time that she had been receiving VA benefits and that her monthly income was underreported to the VA.  In February 2005, the VA notified the appellant that an overpayment of benefits had occurred and that the VA would be stopping her VA improved death pension benefits.  The letter was sent to the appellant's home of record located in [redacted], South Carolina.  

In December 2006, the appellant was notified by the DMC of an overpayment totaling $28,350.00 (US dollars).  The appellant was told in the letter that she could submit a waiver request requesting "forgiveness" of the debt.  Eight months later, in August 2007, the appellant contacted the VA and informed the VA that she had not received SSD benefits in 2000 and 2001, and that she first received her SSD check in June of 2002.  The VA reviewed the appellant's file and then adjusted her overpayment amount from $28,350.00 (US dollars) to $16,885.00 (US dollars).  The appellant was told of the adjustment in January 2008.  In response to this notification, the appellant submitted a waiver request.  The waiver request was received at the RO on July 30, 2008.  This was 195 days after the January 2008 adjustment notice and nineteen months after she originally received notification from the DMC of the original overpayment.

After reviewing the appellant's claim, in August 2008, the Committee denied the appellant's waiver request.  In doing so, the Committee indicated that the appellant had not submitted a timely request, as she was notified of the original debt in December 2006.  More specifically, the appellant was told that she had 180 days after she received notification of the debt to request a waiver.  Since she did not do so, pursuant to 38 C.F.R. § 1.963, her request was denied.

The appellant has appealed to the Board asking that the RO's decision be overturned.  The RO denied the appellant's request for a waiver; the reason for the denial was that the appellant failed to provide her request for a waiver in a timely manner.  In response to being informed that her request for a waiver was not timely presented to the VA, the appellant has claimed that she FAXed her waiver request to the RO and insinuated that she did not understand that the waiver request needed to be back to the VA within 180 days.  She did not explain why she was prohibited from sending some type of notice, either in an electronic mail form, or a postcard, or a one-line letter, asking for a waiver.  She did not indicate why she was incapable of contacting her accredited representative asking that it file a request for a waiver on her behalf.  Moreover, she did not claim that he never received the paperwork informing her of the relevant time limits.  Instead, she has merely stated that she is unable to pay the debt and has asked that recover of the overpayment be waived.  

The record reveals that when the appellant was originally awarded improved death pension benefits the address used in the notification was 317 Heidie Lane, Wando, South Carolina 29492.  A review of the documents sent to the appellant since the originally grant of benefits indicates that they have all been sent to the same address.  None of the documents sent to the appellant have been returned to the VA as undeliverable.  (The statement of the case was originally sent to an incorrect address but that was later corrected.)

The DMC, as previously indicated, informed the appellant of the overpayment.  On the form that was sent to the appellant, she was told:

WHAT ARE YOUR RIGHTS?  You have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing.  Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully.

Unfortunately, the appellant's request for a waiver was not received within 180 days of the December 2006 demand letter.  The appellant's request for a waiver was not received until July 2008.

Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) (2013).  See also 38 U.S.C.A. § 5302(a) (West 2002).

In this matter, the first question for consideration is whether the appellant actually received notification of the overpayment.  Then it  must be determined whether the appellant was incorrectly informed of the amount of time she had to request a waiver.

The appellant has never contended that she did not receive notification from the VA concerning the overpayment.  Moreover, the record does not show that any of the necessary correspondence was sent to a wrong address (again, the statement of the case was initially mailed incorrectly but this was later cured.)  

It must be noted that the appellant did in fact respond to VA's notice, even though said response was many months after the December 2006 letter.  If she had not received the information, then she would not have responded.  Moreover, if she had not received the information, she would not have indicated that she did not receive SSD benefits for the entire period of question and she would not have requested that an adjustment to the amount owed occur.  Therefore, it is the determination of the Board that there was no irregularity in the providing and receiving of information between the appellant and the VA.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994), supra; see also Baxter v. Principi, 17 Vet. App. 407, 411 (2004) (the Board need not examine whether presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he or she did not receive the document in question).

In the instant case, the appellant has not contested the date of dispatch of the notice.  The appellant filed her request for waiver in July 2008 - nineteen plus months after notification, and clearly outside the 180-time period allotted.  38 C.F.R. § 1.963 (2013).  Under the law, this constitutes an untimely filing of the waiver application.  See 38 U.S.C.A. § 5302(a) (West 2002).  Based on the above analysis, the Board concludes that the appellant's application requesting waiver of the indebtedness at issue was not timely filed.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2) (2013).

While the Board sympathizes with the appellant, under the circumstances presented, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The standard of equity and good conscience, which takes such considerations into account, comes into play only after a timely request for waiver has been submitted.  38 C.F.R. §§ 1.963, 1.965 (2013).

The Board additionally notes that in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).

The United States Court of Appeals for the Federal Circuit specifically held in Bailey that equitable tolling in the paternalistic veterans' benefits context does not require misconduct (such as trickery); however, the decision in Bailey does require the appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).

In this case, the appellant has not alleged that she was given any type of advice or misinformation from VA employees that tricked her into not filing a timely waiver claim.  There is no indication of trickery or misleading information provided to the appellant from VA.  For these reasons, the Board finds no basis to toll the filing criteria applicable to this case, including on equitable grounds.  As noted above, the case law addressing this type of situation clearly does not apply in the absence of any VA trickery or malfeasance.  Equitable relief is not appropriate where the claimant has failed to exercise due diligence in preserving his or her legal rights.  See Pfau, supra, at 517.

Accordingly, as the appellant's request for waiver of recovery of an overpayment was not timely filed, her appeal must be denied. 


ORDER

A timely request for waiver of recovery on an overpayment of improved death pension benefits has not been submitted, and the appellant's claim is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


